UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2079


VALERIE SIMMONS TRIPP,

                     Plaintiff - Appellant,

              v.

COUNTY OF GATES,

                     Defendant - Appellee,

              and

NATALIE MENIUS-ROUNTREE; SANDRA PITTMAN,

                     Defendants.




Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (2:16-cv-00023-FL)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.
Sean P. Cecil, M. Travis Payne, EDELSTEIN & PAYNE, Raleigh, North Carolina, for
Appellant. Mary Craven Adams, H. Stephen Robinson, WOMBLE BOND DICKINSON
(US) LLP, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Valerie Simmons Tripp seeks to appeal the district court’s order dismissing

without prejudice her complaint bringing claims for discrimination, retaliation, and

breach of a settlement agreement. We dismiss the appeal as interlocutory and remand for

further proceedings.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the order that Tripp seeks to appeal “[does] not clearly preclude amendment,”

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015), Tripp may

be able to remedy the deficiencies identified by the district court by filing an amended

complaint, id. at 623-24. Accordingly, the district court’s dismissal order is neither a

final order nor an appealable interlocutory or collateral order. See id.; Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss this appeal for lack of jurisdiction. Goode, 807 F.3d at 630.

In Goode, we remanded to the district court with instructions to allow amendment of the

complaint.   Id.    Here, however, the district court already has afforded Tripp the

opportunity to amend. Accordingly, we direct on remand that the district court, in its

discretion, either afford Tripp another opportunity to file an amended complaint or

dismiss the complaint with prejudice, thereby rendering the dismissal order a final,

appealable order.      We dispense with oral argument because the facts and legal



                                           3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                     DISMISSED AND REMANDED




                                         4